Case: 10-40751 Document: 00511438523 Page: 1 Date Filed: 04/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2011
                                     No. 10-40751
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN LOPEZ-SANABRIA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 1:09-CR-1548-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Juan Lopez-Sanabria has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Lopez-Sanabria has filed motions requesting this court to
correct immigration records to show that he is a naturalized citizen. We lack
jurisdiction to grant the relief that Lopez-Sanabria requests. Our independent
review of the record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, Lopez-Sanabria’s motions are DISMISSED FOR LACK OF

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40751 Document: 00511438523 Page: 2 Date Filed: 04/07/2011

                               No. 10-40751

JURISDICTION, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2.




                                     2